 

Exhibit 10.2

 

[image_001.jpg]

 

NTN BUZZTIME, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

Adopted and approved April 9, 2017, and effective as of April 1, 2017 (the
“Effective Date”)

 

NTN Buzztime, Inc. (the “Company”) believes that granting compensation to
members of the Board of Directors (the “Board,” and members of the Board, the
“Directors”) represents an effective tool to attract, retain and reward
Directors who are not employees of the Company (the “Non-employee Directors”).
This Non-Employee Director Compensation Policy (this “Policy”) is intended to
formalize the Company’s policy regarding annual retainer and equity compensation
to Non-employee Directors. Unless otherwise defined herein, capitalized terms
used in this Policy have the meaning given to such terms in the NTN Buzztime,
Inc. Amended 2010 Performance Incentive Plan (the “2010 Plan”). Each
Non-employee Director will be solely responsible for any tax obligations he or
she incurs as a result of compensation received from the Company, including
under this Policy. The 2010 Plan provides that the Board shall administer the
2010 Plan with respect to all Awards granted to Non-employee Directors. This
Policy is effective as of the Effective Date.

 

Compensation Generally

 

The Company compensates its Non-employee Directors for their service in such
capacity with annual retainers and equity compensation as described in this
Policy. Directors who are also employees of the Company are not entitled to
receive any compensation for their service as Directors. No Director will be
entitled to or paid any fees for meeting attendance. From time to time, a
Non-employee Director may provide the Company with consulting services, and the
Company may compensate such Non-employee Director for such services.

 

Annual Retainers

 

Amount

 

Each Non-employee Director will be eligible for a $25,000 annual retainer for
his or her service as a Director. If the Chairperson of the Board is a
Non-employee Director, he or she will be eligible for an additional $20,000
annual retainer for services in such capacity. Each Non-employee Director who
serves on one of the committees of the Board listed in the table below will also
be eligible for an additional annual retainer for their service on such
committee as set forth in the table below.

 

Board Committee  Chairperson   Member  Audit Committee  $10,000   $5,000 
Nominating and Corporate Governance/Compensation Committee  $10,000   $5,000 

 

Payment

 

Each annual retainer under this Policy will be paid quarterly in arrears on a
prorated basis to each Non-employee Director who has served in the relevant
capacity at any point during the immediately preceding Company fiscal quarter,
and such payment shall be made no later than 30 days following the end of the
applicable Company fiscal quarter (such payment date, a “Payment Date”).

 

  1

 

 



Election for Cash Retainers to be Paid in Stock

 

Each Non-employee Director may elect that payment of the annual retainer he or
she is eligible to receive under this Policy, or a portion of such retainer, be
settled in the form of a Restricted Stock Grant granted under the 2010 Plan.
Such Restricted Stock Grant shall be fully-vested on the date of grant. An
election under this paragraph (each, an “Election”) must be made by the
applicable Non-employee Director during an open trading window under the
Company’s insider trading policy by written notification to the Company’s
Corporate Secretary and to the Company’s Chief Financial Officer no later than
the 15th day of the last month of the Company fiscal quarter for which the
retainer is to be paid (the “Election Deadline”) for such Election to be
effective with respect to such retainer. An Election applies only to the
particular calendar quarter for which it is made. Absent an Election being
timely made in accordance with this paragraph as to a particular calendar
quarter, the portion of the annual retainer to be paid on the Payment Date for
that particular calendar quarter will be in the form of cash. Once an Election
is made with respect to a particular calendar quarter, it may not be withdrawn
or substituted unless the Board determines, in its sole discretion, that the
withdrawal or substitution is occasioned by an extraordinary or unanticipated
event. Each payment in the form of a Restricted Stock Grant shall (i) be made on
the same Payment Date as a cash retainer payment and (ii) cover a number of
shares of the Company’s common stock equal to the U.S. dollar amount of the
applicable cash retainer payment, divided by the closing market price of the
Company’s common stock on the last day of the applicable Company fiscal quarter,
rounded down to the nearest whole share. For clarity, absent an Election, cash
retainers shall be paid in cash. If the Restricted Stock Grant would be deemed a
purchase and on the date the Restricted Stock Grant would be purchased pursuant
to an Election there is in place any restriction under applicable law (including
a blackout period under the Sarbanes-Oxley Act of 2002) or the rules of the
principal national securities exchange on which the Shares are traded (a
“Purchase Restriction”) which would prohibit the Non-employee Director from
making such a purchase, then the Restricted Stock Grant shall be purchased on
the first trading day following the lapse or removal of the Purchase Restriction
based on the Fair Market Value of the shares on such trading day.

 

Equity Compensation

 

Initial Awards. Each Non-employee Director who is initially elected or appointed
to the Board on or after the Effective Date automatically will be granted a
Nonstatutory Stock Option to purchase 600 Shares (an “Initial Option Award”). Of
the 600 Shares subject to an Initial Option Award, 300 Shares will be fully
vested and exercisable on the date of grant and the remaining 300 Shares will
vest and become exercisable, subject to the Director’s continued service, in 12
equal monthly installments beginning in the month immediately following the date
of grant.

 

Annual Awards. Each Non-employee Director who is re-elected for an additional
term of service on the Board automatically will be granted a Nonstatutory Stock
Option to purchase 400 Shares (an “Annual Award”) on the date of the Company’s
annual stockholder meeting at which such Director is so re-elected. The Shares
subject to an Annual Award will vest and become exercisable, subject to the
Director’s continued service, in 12 equal monthly installments beginning in the
month immediately following the date of grant.

 

Each Initial Option Award and Annual Award will (a) have an exercise price per
share equal to the Fair Market Value of a Share on the date of grant; and (b)
expire on the earlier of 10 years from the date of grant or 90 days from the
date the Director ceases to serve on the Board.

 

Additional Provisions

 

All provisions of the 2010 Plan will apply to Equity Awards granted to
Non-employee Directors under this Policy, unless a provision in this Policy is
inconsistent with the 2010 Plan, in which case such provision of the 2010 Plan
would not apply to the Equity Awards. All applicable terms of the 2010 Plan
apply to this Policy as if fully set forth herein, and all grants of Equity
Awards are hereby subject in all respect to the terms of the 2010 Plan. Equity
Awards granted under this Policy shall be made solely by and subject to the
terms set forth in a Restricted Stock Grant Agreement and Stock Option
Agreement, as applicable, in a form approved by the Board.

 

This Policy may be amended, modified or terminated by the Board in the future at
its sole discretion. No Director shall have any rights hereunder; provided,
however, that the foregoing does not limit any rights a Director may have under
and with respect to any Equity Awards granted to such Director under this
Policy.

 

This Policy is subject to review and renewal at least annually by the Board.

 

Adjustments

 

In the event that any dividend or other distribution (whether in the form of
cash, Shares, other securities or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company or other change in the corporate structure of the Company affecting
the Shares occurs, the Board, in order to prevent diminution or enlargement of
the benefits or potential benefits intended to be made available under this
Policy, will adjust the number of Shares issuable pursuant to Awards granted
under this Policy.

 

Revisions

 

The Board may change and otherwise revise the terms of Equity Awards granted
under this Policy, including, without limitation, the number of Shares subject
thereto, for Equity Awards of the same or different type granted on or after the
date the Board determines to make any such change or revision.

 

  2

 

 

 

